Case 6:20-cv-01174-ACC-EJK Document 33 Filed 10/29/20 Page 1 of 2 PageID 502




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


UROGYNECOLOGY SPECIALIST OF
FLORIDA LLC,

                       Plaintiff,

v.                                                            Case No: 6:20-cv-1174-Orl-22EJK

SENTINEL INSURANCE COMPANY,
LTD.,

                       Defendant.
                                                  /

                                              ORDER

       This case comes before the Court sua sponte. On October 28, 2020, Plaintiff

Urogynecology Specialist of Florida LLC, filed its Rule 26(a)(1)(A) Disclosures. (Doc. 32.) This

district prohibits litigants from filing discovery material unless “ordered by the Court, if necessary

to the presentation or defense of a motion, or if required by law or rule.” Middle District Discovery

(2015) at 4; 1 see also Fed. R. Civ. P. 5(d)(1); Local Rule 3.03. Therefore, the notice at docket entry

32 is STRICKEN.

       DONE and ORDERED in Orlando, Florida on October 29, 2020.




Copies furnished to:


       1
         The Middle District Discovery (2015) handbook can be found on the Court’s website,
http://www.flmd.uscourts.gov, under the “For Lawyers” tab.
Case 6:20-cv-01174-ACC-EJK Document 33 Filed 10/29/20 Page 2 of 2 PageID 503




Counsel of Record




                                    -2-
